DETAILED ACTION

This office action is in regards to a non-provisional application filed July 24, 2018 claiming priority to provisional application 62/536,427 filed July 24, 2017. Claims 1-5 have been elected without traverse.  Claims 6-20 have been withdrawn as non-elected.  Claims 1-5 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on August 12, 2021 is acknowledged.

Specification

The abstract of the disclosure is objected to because it is too short. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words. The abstract should not exceed 15 lines of text. Abstracts exceeding 15 lines of text should be checked to see that it does not exceed 150 words in length. If the abstract exceeds 150 words in length, the application will be returned to the examiner for preparation of a shorter abstract. The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “This disclosure concerns,” “The disclosure defined by this invention,” “This disclosure describes,” etc.. See MPEP § 608.01(b)(1)(C).
Correction is required.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “methyl acrylate (MA)” in claim 3 is used by the claim to mean “an acrylamide,” while the accepted meaning is “an acrylate or acrylic.” The term is indefinite because the specification does not clearly redefine the term.
 
 Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Li et al. (CN 103275267 A – machine translation).
Li et al. teach a quinine – acrylic acid – butyl acrylate copolymer [Abstract; 0002, 0007, 0009, 0012-0015, 0017-0018, 0022-0025, 0028-0029, 0032, 0034-0035; Examples 1-4; claims 1, 2, 4] of which quinine is a cinchona alkaloid, therefore anticipating the instant claim 1.
In regards to claim 2, Li et al. teach the copolymer comprising the cinchona alkaloid of quinine [Abstract; 0002, 0007, 0009, 0012-0015, 0017-0018, 0022-0025, 0028-0029, 0032, 0034-0035; Examples 1-4; Claims 1, 2, 4].
In regards to claim 3, Li et al. teach the copolymer of quinine-acrylic acid-methyl acrylate [claim 2], therefore the copolymer comprises methyl acrylate.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over McNeel et al. (US 2013/0043194 A1).
McNeel et al. disclose copolymers and terpolymers of the general formula XaYbZc wherein a, b, and c are positive values [0040]; Z is quinine or isomers thereof, such as quinidine [0044]; and the copolymer or terpolymers comprise at least one monomer of X or Y which can independently be (meth)acrylic acid, (meth)acrylamide, 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS),  2-methacrylamido-2-methyl-1-propanesulfonic acid, 3-acrylamido-2-methyl-1-propanesulfonic acid, tertbutylacrylamide, isopropylacrylamide, tetraoctylacrylamide, ethyl acrylate, butylacrylate, t-butyl(meth)acrylate, N-alkyl(meth)acrylate, 2-hydroxy-N-alkyl(meth)acrylate, hydroxymethylacrylate, hydroxyethylacrylate, and other acrylamides and acrylates [0041, 0078; claim 5].  McNeel et al. disclose in the non-limiting Example 1, a quinine/acrylic acid/acrylamide terpolymer [0106].
In regards to claim 2, McNeel et al. disclose the cinchona alkaloid of quinine and quinidine [0044; Claims 3-4].
In regards to claim 3, McNeel et al. disclose acrylamide, 2-hydroxyethyl)acrylamide (i.e., N-alkanol(meth)acrylamide), N-isopropyl acrylamide, N,N-Dimethyl acrylamide (i.e., N,N-dialkyl(meth)acrylamide), and methyl acrylate (i.e., N-alkyl(meth)acrylate) [0041]. 
In regards to claim 4, McNeel et al. disclose hydroxyethylacrylate and 2-hydroxy-N-alkyl(meth)acrylate [0041]. 
In regards to claim 5, McNeel et al. disclose copolymers of poly(HEA-co-quinine) (i.e., Z=quinine, c>0, X=hydroxyethylacrylate or 2-hydroxy-N-alkyl(meth)acrylate, a>0, b=0), poly(Am-co-quinine) (i.e., Z=quinine, c>0, Y=acrylamide, b>0, a=0), and poly(HEAm-co-quinine) (i.e., Z=quinine, c>0, Y= N-alkanol(meth)acrylamide, b>0, a=0) [0040-0041].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763